 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   jwhitmire@santoronevada.com
     SANTORO WHITMIRE
 3   10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89135
 4   Telephone: 702/948-8771
     Facsimile:   702/948-8773
 5
     Attorneys for Defendant International Materials
 6   & Technology Pty Limited dba Imatech

 7

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   NEWMONT USA LIMITED, a Delaware                   Case No. 3:18-cv-00575-HDM-WGC
     Corporation,
11                                              STIPULATION AND ORDER
                     Plaintiff,                 EXTENDING THE TIME FOR
12                                              DEFENDANT INTERNATIONAL
     v.                                         MATERIALS & TECHNOLOGY PTY
13                                              LIMITED dba IMATECH TO REPLY TO
     IMATECH SYSTEMS CYPRUS PTY LTD dba PLAINTIFF’S OPPOSITION TO
14   ARMORPIPETM TECHNOLOGIES, a foreign        MOTION TO DISMISS FOR LACK OF
     Corporation; INTERNATIONAL MATERIALS PERSONAL JURISDICTION
15   & TECHNOLOGY PTY LIMITED dba
     IMATECH, a foreign Corporation; and DOES 1 (Second Request)
16   to 10, inclusive,

17                 Defendants.

18
            Plaintiff NEWMONT USA LIMITED (“Plaintiff”) and Defendant INTERNATIONAL
19
     MATERIALS & TECHNOLOGY PTY LTD dba IMATECH (“Defendant”) state the following:
20
            1.     Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction Pursuant to
21
     FRCP 12(b)(2) was filed on April 5, 2019. (ECF No. 13).
22
            2.     Plaintiff’s Opposition to Motion to Dismiss for Lack of Personal Jurisdiction
23
     Pursuant to FRCP 12(b)(2) was filed on July 10, 2019. (ECF No. 29).
24
 1          3.     The parties previously agreed to extend the date for Defendant to file a Reply to

 2   the Response from July 17, 2019 to July 29, 2019. The Court approved such extension.

 3          4.     Two additional days are sought to file such Reply, which would extend the

 4   current deadline from July 29, 2019 to July 31, 2019.

 5          5.     This extension is being sought for good cause and not for the purposes of undue

 6   delay. Two additional days are sought to complete the Reply with such finalization being

 7   complicated by the logistics of the impending weekend, the current deadline falling on a

 8   Monday, the client being located in Australia and counsel being located in the United States.

 9   Plaintiff is pleased to grant this extension and continue the spirit of professional courtesy and

10   cooperation which has been built between counsel in this matter.

11          DATED this 26th day of July, 2019.

12          IT IS SO AGREED AND STIPULATED:

13   MCDONALD CARANO LLP                                     SANTORO WHITMIRE

14
     /s/ Matthew Addison                                     /s/ James E. Whitmire
15    MATTHEW ADDISON, ESQ. (NSBN 4201)                      JAMES E. WHITMIRE, ESQ.
      SYLVIA HARRISON, ESQ. (NSBN 4106)                      Nevada State Bar No. 6533
16    SARAH FERGUSON, ESQ. (NSBN 14515)                      jwhitmire@santoronevada.com
      100 West Liberty Street, 10th Floor                    10100 W. Charleston Blvd., Suite 250
17    Reno, Nevada 89501                                     Las Vegas, NV 89135
      Telephone: (775) 788-2000                              Tel: 702-948-8771
18   maddison@mcdonaldcarano.com                             Attorney for Defendant International
     sharrison@mcdonaldcarano.com                            Materials & Technology Pty Limited dba
19   sferguson@mcdonaldcarano.com                            Imatech
     Attorneys for Plaintiff
20
                                          IT IS SO ORDERED:
21

22                                        _______________________________________
                                          UNITED STATES DISTRICT JUDGE
23
                                                  July 26, 2019
                                          DATED: ____________________________
24
                                                   -2-
